Citation Nr: 0124677	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  95-25 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder.  

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1954, from October 1956 to October 1959 and had 
relevant active duty for training from October 1961 to August 
1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 1995, the RO 
granted service connection for bilateral hearing loss and 
assigned a 0 percent evaluation for the disability.  The 
veteran has perfected an appeal with the initial disability 
evaluation assigned.  In July 1995, the RO determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for a bilateral 
eye disorder.  The veteran subsequently perfected an appeal 
with this decision.  In February 1999, the Board determined 
that new and material evidence had been received to reopen 
the claim.  

The issues on appeal have been before the Board in February 
1998, February 1999, and December 2000.  They were remanded 
each time for additional evidentiary development.  


FINDINGS OF FACT

1.  The evidence of record does not support a finding that 
the veteran's current eye disorder was related to any 
incident of active duty.  

2.  Prior to March 13, 2001, the veteran's hearing acuity 
corresponded to a numeric designation no worse than Level II 
in both the right and left ear.  

3.  Since March 13, 2001, the veteran's hearing acuity 
corresponded to a numeric designation of Level I in the right 
ear and Level VIII in the left ear.


CONCLUSIONS OF LAW

1.  A bilateral eye disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. § 3.303 (2000).  

2.  The criteria for a compensable rating for bilateral 
hearing loss for the period through March 13, 2001 have not 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 3.385, 4.1, 4.3, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2001); 38 C.F.R. §§ 4.86, 4.87, 
Diagnostic Code 6101 (1998). 

3.  The criteria for a 10 percent disability rating for 
bilateral hearing loss for the period from March 13, 2001, 
have been met.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 
(West  1991); 38 C.F.R. §§ 3.321, 3.385, 4.1, 4.3, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2001); 38 C.F.R. §§ 4.86, 4.87 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the service medical records reveal that in July 
1962 a halo with ease of fatigue in the left eye was 
reported.  There were no other complaints of, diagnosis of or 
treatment for any eye disorders.  A hospitalization record 
for a period of hospitalization from June to July of 1962 
includes the notation that the eyes were normal to physical 
examination.  

The report of a VA examination conducted in November 1962 
indicates that the veteran reported he was temporarily 
blinded for one week after a machine gun blew up in December 
1961.  He stated that his vision gradually returned until it 
was normal.  Physical examination of the eyes was normal and 
uncorrected distant vision was 20/20 bilaterally.  No eye 
disorder was diagnosed.  

A Report of Accidental Injury was completed by the veteran in 
January 1963.  He wrote that on December 16, 1961, he was at 
a firing range when a machine gun exploded causing partial 
blindness from burns and fragments.  

A March 1963 rating decision denied service connection for 
defective hearing and damage to the eyes.  

Claims for service connection for hearing loss and loss of 
vision were received at the RO in October 1993.  

A medical certificate shows the veteran was examined in 
August 1993 and reported recent complaints of left infra 
orbital pain and decreased vision in the left eye.  Physical 
examination revealed decreased vision in the left eye and an 
otherwise normal examination.  The pertinent diagnosis was 
left optic neuropathy.  The prognosis was poor for a return 
of vision in the left eye.  

A second medical certificate reveals the veteran was examined 
three times between September and October 1993.  Optic nerve 
damage was noted at that time.  The diagnosis was non-
arteritic non-progressive ischemic optic neuropathy.  



On audiological evaluation in January 1994, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
35
40
LEFT
40
40
60
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.

A VA eye examination was conducted in January 1994.  The 
veteran reported that he injured his left eye in 1962 when a 
machine gun exploded striking his eye in the orbital area 
with shrapnel.  He stated that he had had exceedingly poor 
vision since that time but the condition had gotten 
progressively worse in the preceding four months.  The 
diagnosis was optic atrophy of the left eye.  With regard to 
etiology, the examiner opined that it "may be due to injury 
to the optic nerve at the time of his injury in 1962."  The 
examiner noted that as the eye disorder was changing, he 
would recommend ruling out any other cause such as 
intracranial compressive lesion of the optic nerve with a 
Computed Tomography scan.  

Two lay statements have been associated with the claims file 
from servicemen who served with the veteran and attested to 
the fact that he received injuries, including facial 
injuries, when a machine gun exploded in February 1962.  

A September 1994 letter from a private physician includes the 
notation that the veteran was treated from September 1993 to 
September 1994.  In September 1993, the veteran sought 
treatment for clouding in his left eye which had been present 
for several weeks.  A diagnosis was rendered of left afferent 
pupillary defect and an acute, non-progressive, non-arteritic 
anterior ischemic optic neuropathy of the left eye.  

In February 1995, the RO granted service connection for 
bilateral hearing loss and assigned a 0 percent evaluation.  

A July 1995 VA clinical record includes an assessment that 
the veteran was legally blind secondary to optic nerve 
disease in the left and right with status post trauma to the 
left eye in service.  

The transcript of a May 1996 RO hearing has been associated 
with the claims files.  The veteran testified that he had 
been issued hearing aids and that his left ear was worse than 
the right.  He reported that he was temporarily blinded after 
a machine gun exploded.  He also experienced double vision 
for approximately one month.  Thereafter he would experience 
intermittent bloodshot eyes, left worse than right.  In 1965 
he had to wear glasses as he could not see out of his left 
eye.  He did not receive any treatment for his eyes between 
1965 and 1993 when it was determined that he was blind in the 
left eye.  

On audiological evaluation in August 1996, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
35
40
LEFT
35
50
65
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.  

An April 1998 letter from a private physician includes the 
notation that the veteran was legally blind in both eyes as a 
result of ischemic optic neuropathy which produced a stroke 
in the optic nerves.  

The veteran testified before the undersigned Member of the 
Board in July 1998.  The veteran stated that he injured his 
eyes in December 1961 when a machine gun exploded.  He was 
treated at the Fort Chafee hospital and then at Fort Sill.  
He was given ointment for his eyes.  In October 1993 he 
sought treatment for his left eye and informed a Dr. Davis of 
the 1961 incident.  He testified that Dr. Davis told him that 
the explosion could have created a problem with his optic 
nerve.  

In October 1999, the veteran reported that he was unable to 
obtain a medical opinion from Dr. Davis.  

A VA eye examination was conducted in March 2001.  The 
veteran reported that his eye troubles began in 1994.  He 
also informed the examiner that a gun exploded near his face 
in 1962 and was he treated afterward with a patch.  The 
pertinent diagnosis was optic atrophy.  The examiner noted 
that the veteran was legally blind which was probably caused 
by the optic atrophy.  With regard to etiology, the examiner 
found that it was difficult to determine as the examiner had 
no records to review of prior eye injury.  He opined that the 
eye injury was not related to the in-service gun explosion 
due to the length of time between the accident and the onset 
of the blindness.  

On audiological evaluation in March 2001, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
45
60
65
LEFT
65
80
90
105

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.

An addendum to the March 2001 VA eye examination was prepared 
in May 2001 after the examiner had a chance to review the 
veteran's claims files.  The examiner noted that the veteran 
did, without a doubt, have a facial injury as a result of a 
gun exploding in 1961 or 1962.  Based on a review of the 
medical evidence, the examiner noted that the veteran's 
vision problems began in approximately 1994 and he was of the 
opinion that the optic atrophy which caused the veteran to 
lose his sight started in 1994.  The examiner found that 
while it was "remotely possible" that the eye injury was 
the result of the in-service explosion it was "not 
probable."  The examiner noted optic nerve damage normally 
occurs within six months of the injury or trauma to the eye.  

Preliminary Considerations

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000  
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the Act).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(West Supp. 2001).  This liberalizing law and the 
implementing regulations are applicable to the appellant's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The changes eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  It is not required, 
however, that VA provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The RO has met its duty to assist the veteran in the 
development of these claims under the VCAA.  By virtue of the 
statement of the case and supplemental statements of the case 
issued during the pendency of the appeal, as well as the 
actual rating decision and Board decisions, the veteran was 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate his claims.  The RO did 
make all reasonable efforts to obtain all identified medical 
records and the veteran was informed of the results.  The 
veteran was afforded pertinent VA examinations.  Thus, the 
Board finds that the duty to assist is also satisfied.  

Entitlement to Service Connection for a Bilateral Eye 
Disorder
Criteria and Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or  
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  

The Board finds that service connection is not warranted for 
a bilateral eye disorder.  Associated with the claims files 
is evidence of an in-service injury to the eyes in the form 
of the veteran's testimony and allegations, lay statements 
from fellow servicemen and a July 1962 service medical 
record.  There is also evidence of a current eye disorder 
based on private and VA treatment records as well as VA 
examinations.  The veteran is legally blind and this 
blindness has been attributed to optic atrophy.  The 
veteran's claim must be denied, however, as the evidence is 
not so evenly balanced as to warrant a finding that the optic 
atrophy is related to the in-service injury.  

The report of the January 1994 VA eye examination noted the 
presence of optic atrophy and opined that it "may be" due 
to an in-service injury reported by the veteran.  The Court 
has held that medical opinions expressed in speculative terms 
cannot establish a plausible claim; service connection may 
not be based on resort to speculation or remote possibility. 
See 38 C.F.R. § 3.102 (1998); see also Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Bostain v. West, 11 Vet. Appellant. 124, 127 
(1998).  The Court has held that the use of the term "may" 
by a medical provider to express an opinion as to the degree 
of medical probability is not sufficient to establish a 
plausible basis for a claim.  This is because such an opinion 
is "too speculative."  Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  
While the concept of a well-grounded, or plausible, claim has 
been abolished by the VCAA, the Board finds that the 
reasoning is applicable with regard to the opinion in 
question being too speculative to have any probative value.  

A July 1995 VA clinical record includes the notation that the 
veteran was legally blind secondary to optic nerve disease in 
the left eye and right status post trauma to the eye in 
service.  This opinion was apparently based on a history 
provided by the veteran.  There is no indication that the 
health care professional who promulgated the opinion had 
access to the veteran's entire claims files and reviewed them 
prior to forming his opinion.  No rationale was provided for 
the basis of the opinion.  

In opposition to the evidence included in the January 1994 VA 
examination report and the July 1995 VA clinical record is 
the opinion promulgated by the examiner who conducted the 
March 2001 VA eye examination and the May 2001 addendum to 
the examination report.  This opinion, which was expressly 
based on a review of the veteran's claims files and physical 
examination of the veteran, was that while it might be 
remotely possible, it was not probable that the current eye 
disorder was the result of the in-service eye injury.  The 
Court has held that a fully informed decision, based on 
objective documentation and review of all relevant records is 
more probative than an examination based on related history 
or memory.  See Rollings v. Brown, 8 Vet. App. 8 (1995); 
Owens v. Brown, 7 Vet. App. 429 (1995).  The Board also notes 
that the Court has consistently declined to adopt a rule that 
accords greater weight to the opinions of treating 
physicians.  Chisem v. Brown, 8 Vet. App. 374 (1995).  In 
short, the Board finds that the more probative opinion for 
the etiology of the eye disorder is that offered by the VA 
examiner who had access to a complete and accurate history of 
the veteran's in-service and post-service symptomatology and 
contributing factors and who provided a rationale for his 
conclusion.  

The veteran testified that he was informed by a Dr. Davis 
that his eye disorder was the result of his in-service 
injury.  The veteran was unable to provide a written 
statement from Dr. Davis.  The Board finds that the veteran's 
assertion of being informed by the doctor of such a link, 
filtered as it is through a layman's sensibilities, of what 
the doctor purportedly said, is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Based on the above, the Board finds that the evidence does 
not support a finding that the current eye disorder was 
incurred in or aggravated by active duty.  As the evidence is 
not evenly balanced, the benefit of doubt doctrine is not 
applicable.  


Entitlement to an Initial Compensable Evaluation for 
Bilateral Hearing Loss.

Criteria and Analysis

Disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular  criteria.  
See 38 U.S.C.A. § 1155.  Moreover, when evaluating a given 
disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  Current clinical findings are usually of 
paramount importance.  See Francisco v. Brown, 7 Vet. App.  
55, 58 (1994).  However, in claims concerning higher initial 
evaluations, as is the case for this hearing loss claim, it 
is the whole period of the claim that is for consideration.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999) 
(concerning the application of "staged" ratings in certain 
cases in which a claim for a higher evaluation stems from an 
initial grant of service connection for the disability at 
issue).  Finally, where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See  38 C.F.R. 
§ 4.7. 

In addition to the laws and regulations generally applicable 
to rating claims, there are special provisions in the VA 
Schedule of Ratings for the evaluation of hearing impairment.  
Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of these provisions of the Ratings 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi,  
3 Vet. App. 345 (1992).

VA has amended the regulations pertaining to the evaluation 
of hearing loss while the veteran's claim was pending.  These 
changes became effective June 10, 1999.  When a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded, notwithstanding 
Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. 
App. 461,  467 (1997); VAOPGCPREC 3-2000.  Therefore, prior 
to June 10, 1999, the Board may apply only the previous 
version of the rating criteria.  As of June 10, 1999, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.  In the current case, the 
Board finds the rating criteria effective as of June 10, 1999 
are more favorable to the veteran.

The Board notes that as the disability rating for hearing 
impairment is derived purely by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered and as the RO has 
adjudicated the claim under both the old and current 
regulations albeit at different times, the Board finds it may 
proceed to evaluate this case on the merits without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94  (1993).   

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 100 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.

These are assigned based on a combination of the percent of 
speech discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  

Impairment of auditory acuity means the organic hearing loss 
for speech.  38 C.F.R. § 4.87.

The schedule takes into consideration that a veteran may wear 
hearing aid(s). 38 C.F.R. § 4.86.

There are also some special rules to be followed under 
certain circumstances.  When the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000  
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (2000).  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing  
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher.  38 C.F.R. § 4.86(b).

When the January 1994 test scores for the right ear (average 
pure tone loss of 33 decibels and 88 percent speech 
discrimination) are entered into Table VI of § 4.87, the 
result is a numeric designation of I.  When the January 1994 
test scores for the left ear (average pure tone loss of 51 
decibels and 92 percent speech discrimination) are entered 
into Table VI of § 4.87, the result is a numeric designation 
of I.  Applying the numeric designations of II for the right 
ear and I for the left ear to Table VII of § 4.87, the 
percentage evaluation is zero or non-compensable, under 
Diagnostic Code 6100, under the previous rating criteria, or 
amended criteria for rating hearing loss which became 
effective June 10, 1999.  

When the August 1996 test scores for the right ear (average 
pure tone loss of 32 decibels and 96 percent speech 
discrimination) are entered into Table VI of § 4.87, the 
result is a numeric designation of I.  When the August 1996 
test scores for the left ear (average pure tone loss of 56 
decibels and 88 percent speech discrimination) are entered 
into Table VI of § 4.87, the result is a numeric designation 
of II.  Applying the numeric designations of I for the right 
ear and II for the left ear to Table VII of § 4.87, the 
percentage evaluation is zero or non-compensable, under 
Diagnostic Code 6100, under the previous rating criteria, or 
amended criteria for rating hearing loss which became 
effective June 10, 1999.  

The most recent audiology testing was conducted in March 
2001.  When the March 2001 test scores for the right ear 
(average pure tone loss of 48.75 decibels and 84 percent 
speech discrimination) are entered into Table VI of § 4.87, 
the result is a numeric designation of II.  When the March 
2001 test scores for the left ear (average pure tone loss of 
85 decibels and 88 percent speech discrimination) are entered 
into Table VI of § 4.87, the result is a numeric designation 
of IV.  Applying the numeric designations of II for the right 
ear and IV for the left ear to Table VII of § 4.87, the 
percentage evaluation is zero or non-compensable, under 
Diagnostic Code 6100, under the previous rating criteria, or 
amended criteria for rating hearing loss which became 
effective June 10, 1999.  

The Board notes that 38 C.F.R. § 4.86 is applicable based on 
the most recent VA examination results as the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more.  Thus, 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral, is to be applied.  In this case, Table VIa produces 
the higher numeral of VIII based on an average puretone 
threshold of 85 decibels.  Applying the numeric designations 
of II for the right ear and VIII for the left ear to Table 
VII of § 4.87, the percentage evaluation is 10 percent, for 
Diagnostic Code 6100, under the amended criteria for rating 
hearing loss which became effective June 10, 1999.

As this increased rating claim is an appeal from the original 
disability evaluation assigned by the RO in February 1995, it 
is appropriate to "stage" the ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Based on the above, the Board 
finds that the evidence of record demonstrates that the 
veteran's hearing loss equates to a 0 percent evaluation 
until the date of the most recent VA audiological evaluation 
conducted March 13, 2001.  From March 13, 2001 on, the 
criteria for a 10 percent evaluation, but no more than 10 
percent, were met.  

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  




ORDER

Entitlement to service connection for a bilateral eye 
disorder is denied.  

Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to March 13, 2001, is denied.  

Entitlement to 10 percent evaluation for bilateral hearing 
loss from March 13, 2001, is granted subject to the laws and 
regulations governing monetary awards. 



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

